Opinión disidente del
Juez Asociado Señor Negrón García.
HH
Los principios deontológicos siguen palideciendo. No po-demos limitar la sanción disciplinaria a una simple cen-sura y apercibimiento. “[E]l retraso en la devolución de fondos a los clientes ... es grave, porque no sólo implica vulnerar principios éticos, sino que roza la infracción penal.” R.H. Viñas, Etica de la abogacía y la procuración, Buenos Aires, Ed. Pannedille, 1972, pág. 193.
El Canon 23 del Código de Ética Profesional, 4 L.P.R.A., Ap. IX, in fine, dispone que la “naturaleza fiduciaria de las relaciones entre abogado y cliente exige que éstas estén fundadas en la honradez absoluta. En particular, debe darse pronta cuenta del dinero u otros bienes del cliente que venga a su posesión y no debe mezclarlo con sus pro-pios bienes ni permitir que se mezclen”. (Énfasis suplido.)
En juego están valores éticos-comunitarios pluridimen-sionales, que trascienden los intereses privados y los de-seos de los protagonistas.
*67La delicadeza es regla imperativa en el ejercicio de la abogacía. Por ello la probidad debe llevarse hasta el escrúpulo. La negligencia y la falta de orden en el manejo de dineros u otros bienes del cliente, sea que provengan de entregas hechas directamente por éste o por la contraparte o efectuadas por cualquier otro conducto, aunque sea explicable en algunos ca-sos de gran recargo de trabajo profesional, suelen conducir a una sospecha de indelicadeza, lo cual es gravísimo para el abo-gado que sea culpable de dicho descuido. Es, pues, indispensable, cuando en una oficina de abogado se.manejan dineros aje-nos, como es el caso de quienes se dedican a juicios ejecutivos, cobranzas extrajudiciales, administración de bienes en virtud de poder general, etc., disponen de una adecuada organización contable y administrativa que asegure al cliente el cuidadoso manejo de sus bienes y la oportuna rendición de cuentas.
Si aun la negligencia o el desorden pueden conducir a sospe-cha de indelicadeza, con mayor razón se presentará tan grave presunción cuando el abogado demora, aunque sea por pocos días, la entrega de dinero que el cliente espera, o cuando omite informar sobre la cuantía excacta del dinero que ha recibido con destino a dicho cliente o no expide recibos por los valores que se le entregan. S. Syro Giraldo, Ética de la Abogacía, Derecho, XVIII Rev. C. Abo. Medellin 53 (1970).
hH h — »
La seriedad de la actuación del Ledo. Ángel L. Ocasio Arriaga es manifiesta. El trasfondo de hechos refleja un esquema que hábil y subrepticiamente le permitió, du-rante cinco (5) años, mezclar y utilizar para su beneficio exclusivo, el dinero perteneciente a la joven Milagros I. Rivera Guevara. Su conducta violó la veracidad, caracte-rística intrínseca que debe animar a quien es llamado a servir la justicia y a colaborar en su administración. In re Rodríguez Bonhomme, 119 D.RR. 500 (1987); In re Zamot Pérez, 119 D.P.R. 58 (1987); In re Elias Rivera, 118 D.P.R. 174 (1986); In re Arana Arana, 112 D.P.R. 838 (1982).
Rechazamos la conclusión de que la Señorita Rivera Guevara no sufrió daño alguno por el simple hecho de que años después recibió finalmente su dinero, más los *68intereses. Nunca se pactó un préstamo. Para obtener dinero, están los bancos y las demás instituciones financieras. El Tribunal pasa por alto que ella era acree-dora a recibirlo totalmente, sin que el licenciado Ocasio Arriaga se lo entregara “poco a poco” a modo de cuentagotas. Ese proceder desnaturalizó el propósito de su emancipación judicial.
La actuación del licenciado Ocasio Arriaga merece ser sancionada con una suspensión temporal del ejercicio de la abogacía. La condición de pariente no es defensa. La fidu-cia, eje central de los cánones de ética profesional, protege también a los parientes, sean por afinidad o políticos.
— O —